Citation Nr: 1003726	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 
1957.  He died on May [redacted], 2005, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appellant's December 2009 motion to advance her case on 
the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c) was denied in January 2010 because the appellant 
is not yet considered to be of advanced age (75 years or 
more).

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died in May 2005 and that the immediate cause of death was 
cardiac arrest, possibly due to or as a consequence of 
coronary artery disease (CAD), due to or as a consequence of 
an unknown condition, while gastroesophageal reflux disease 
(GERD) and hypertension were listed as other significant 
conditions contributing to the Veteran's death.

2.  At this time of his death, service connection was in 
effect for residuals of trauma to the right ankle with 
arthritis; musculoligamentous strain in the left ankle; 
degenerative arthritis of the lumbar spine; bilateral hearing 
loss; tinnitus; and eczematous dermatitis of the axillae and 
groin, for a total disability rating of 70 percent.  

3.  The preponderance of the credible and probative evidence 
of record is against finding that the Veteran's death was 
caused by a disability incurred in or aggravated by service 
or is etiologically related to any incident or disease during 
the Veteran's active service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the Veteran's death.  See 38 U.S.C.A. §§ 101(24), 1101, 
1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant  is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, specifically in the context of a § 1310 
Dependency and Indemnity Compensation (DIC) claim, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a June 2005 evidentiary development letter, which was 
issued prior to the November 2005 rating decision, in which 
the RO advised the appellant of the evidence needed to 
substantiate her claim of entitlement to service connection 
for the cause of the Veteran's death.  The appellant was also 
advised of her and VA's responsibilities under VCAA, to 
include what evidence should be provided by her and what 
evidence should be provided by VA.  

The Board acknowledges that the above letter did not comply 
with all of the requirements set forth in Dingess or Hupp, 
supra.  However, the Board finds that any notice errors did 
not affect the essential fairness of the adjudication.  The 
June 2005 letter informed the appellant that to support her 
claim, the evidence needed to show that the Veteran died 
while on active duty or that he died from a service-connected 
injury or disease.  She was asked to provide medical evidence 
that would show a reasonable probability that the condition 
that contributed to the Veteran's death was caused by injury 
or disease that began during service.  The March 2007 
statement of the case notified the appellant of the 
applicable regulations, to include 38 C.F.R. § 3.312, which 
specifically addresses cause of death, to include principal 
and contributory causes of death.  

A review of the record indicates the appellant and her 
representative had actual knowledge of the conditions for 
which the Veteran was service-connected.  That is, the 
appellant herself has repeatedly mentioned that the Veteran 
was service-connected for traumatic arthritis and hearing 
loss, while the December 2009 informal hearing presentation 
from her representative listed all of the disabilities for 
which the Veteran's is service connected.  Specifically, it 
was noted that the Veteran is service connected for right 
ankle arthritis, left ankle strain, degenerative arthritis of 
the lumbar spine, bilateral hearing loss, tinnitus, and 
eczematous dermatitis of the axillae and groin, with a total 
disability rating of 70 percent since July 2004.  Evidence of 
record also demonstrates that the appellant has had ample 
opportunity to meaningfully participate in the adjudicative 
claims process.  

Despite the inadequate notice provided to the appellant on 
the disability rating and effective date elements of her 
claim, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Because 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for compensation, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records, and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

The Veteran's service treatment records have been obtained 
and associated with the claims folder, as have pertinent VA 
medical records.  The Board finds that a medical opinion is 
not necessary in order to decide this claim, as no competent 
medical evidence of record suggests a causal relationship 
between the Veteran's service-connected disabilities and his 
death; no credible lay evidence suggests that the 
disabilities that caused his death had their onset in 
service; and no competent evidence otherwise suggests that 
the disabilities that caused his death are related to 
service.  The evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the appellant.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).



II.  Cause of Death

The claimant is the Veteran's widow who is requesting 
entitlement to service connection for the cause of the 
Veteran's death.  The Veteran's Certificate of Death shows 
that he died on May [redacted], 2005, and that the immediate cause of 
death was "(a) cardiac arrest due to, or as a consequence 
of: (b) CAD ? due to, or as a consequence of (c) unknown."  
GERD and hypertension were listed as other significant 
conditions contributing to the Veteran's death.

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)(3).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

At this time of his death, service connection was in effect 
for residuals of trauma to the right ankle with arthritis, 40 
percent disabling; musculoligamentous strain in the left 
ankle, 20 percent disabling; degenerative arthritis of the 
lumbar spine, 10 percent disabling; bilateral hearing loss, 
10 percent disabling; tinnitus, 10 percent disabling; and 
eczematous dermatitis of the axillae and groin, 10 percent 
disabling, for a total disability rating of 70 percent.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against finding any 
relationship between the Veteran's death and his military 
service, to include his service-connected right and left 
ankle disabilities, back disability, hearing loss, tinnitus, 
and dermatitis.  There is no competent lay or medical 
evidence of record suggesting that any of the Veteran's 
service-connected disabilities were a contributing cause of 
the Veteran's death.  In fact, competent medical evidence of 
record in the form of the certificate of death suggests the 
contrary.

As noted above, the Veteran is shown to have died from 
cardiac arrest, possibly due to coronary artery disease.  
Given that the Veteran was not service-connected for any such 
disability at the time of his death, the Board has considered 
whether service connection should have been established for a 
cardiac disability.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's service treatment records reveals 
that his heart was determined to be clinically normal upon 
enlistment into service in March 1955 and at the time of his 
February 1957 separation examination.  The March 1955 
entrance examination report also reflects that his blood 
pressure was 116/70, while his February 1957 separation 
examination report indicates a blood pressure of 120/80.  His 
service treatment records otherwise reflect that he never 
complained of or sought treatment for symptoms associated 
with a heart disability while he was in service.

The earliest evidence of a cardiovascular disability appears 
in an October 1994 private medical record noting that the 
Veteran had been diagnosed with right posterior vein 
thrombosis in August 1994, approximately 37 years following 
his separation from service.  An August 1997 VA examination 
report diagnoses varicose veins in the left leg, possible 
peripheral vascular disease, hypertension, and history of 
deep vein thrombosis.  There is no competent medical opinion 
of record linking the 1994 and 1997 diagnoses to the 
Veteran's military service, nor linking the diagnoses 
identified on his death certificate to service.  Furthermore, 
the appellant does not contend that the Veteran had a 
cardiovascular disability in service, within a year of 
separation from service, or for many years following his 
separation from service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In short, a preponderance of the competent and probative 
evidence of record is against establishing entitlement to 
service connection for the Veteran's coronary artery disease 
and cardiac arrest, either on a direct basis or on a 
presumptive basis.  

The Board notes that the appellant has not actually stated 
that she believes any of the service-connected disabilities 
caused or contributed to her husband's death.  Nor has she 
actually stated that she believes her husband's coronary 
artery disease should be service connected.  Rather, her 
claim for benefits seems to be based upon the fact that her 
husband was receiving disability benefits during his 
lifetime, that her husband provided for her while he was 
alive, and that she has limited income.  To the extent that 
the appellant believes there are outstanding benefits due to 
her husband that had not been paid at the time of his death, 
the appellant's concerns will be addressed in the remand 
section below.  

Otherwise, while the Board is sympathetic toward the 
appellant, it is bound by the law, and this decision is 
dictated by the statutes and regulations relating to service 
connection for cause of death.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that 'no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.'  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  

The Board finds that the preponderance of the evidence is 
against granting service connection for the cause of the 
Veteran's death, either on a direct basis or on a presumptive 
basis.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, for the reasons stated above, entitlement to 
service connection for the cause of the Veteran's death must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


REMAND

The November 2005 rating decision had also denied entitlement 
to accrued benefits, including those arising from the 
Veteran's pending claims of entitlement to increased ratings 
for bilateral hearing loss and eczematous dermatitis of the 
axillae and groin and from his claims of entitlement to 
service connection for asthma and sinusitis.  

In her November 2006 notice of disagreement, the appellant 
stated that "While my husband was living he was drawing VA 
Disability benefits, since he passed away I feel that I am 
eligible and entitled of his benefits."  The December 2009 
informal hearing presentation from the appellant's 
representative notes that the appellant "believes she is 
entitled to her deceased husbands benefits he was receiving 
prior to his death, as stated in her letter of 
disagreement."  While the appellant's statement in her 
notice of disagreement is admittedly vague, the Board 
believes that such statement can be reasonably construed as 
expressing disagreement with the claims for accrued benefits 
that were denied in the November 2005 rating decision.  

The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring a remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing 
the appellant's claim of entitlement to 
accrued benefits.  The appellant should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) with 
respect to this issue.  The RO/AMC is free 
to undertake any additional development 
deemed necessary with respect to this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


